UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 26, 2010 (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-51689 88-0456274 (Commission File Number) (I.R.S. Employer Identification No.) 3315 Marquart, Suite 205 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (Former name or former address, if changed since last report.) 2121 Sage Road, Suite 200 Houston, Texas 77056 (713) 877-1516 (Telephone number, including area code) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 26, 2010, Norm Smith was appointed as Chief Operating Officer. On May 26, 2010, Michael G. Wirtz was appointed as Chief Financial Officer.Mr. Wirtz has served previously as Chief Financial Officer of the company. ITEM 9.01Financial Statements and Exhibits. (d) Exhibits Press Release issued by Exobox Technologies Corp., dated May 27, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Floyd H. Griffith Floyd H. Griffith, Chief Executive Officer Dated: May 27, 2010
